EXHIBIT 10.18

DELTA AIR LINES, INC.
2015 MANAGEMENT INCENTIVE PLAN

1.    Purpose. The 2015 Management Incentive Plan (the “MIP”) is an annual
incentive program sponsored by Delta Air Lines, Inc. (“Delta” or the “Company”)
that is intended to closely: (a) link pay and performance by providing
management employees with a compensation opportunity based on Delta achieving
key business plan goals in 2015 and (b) align the interests of management
employees with the Company’s other employees and stakeholders. The MIP is being
adopted under, and is subject to the terms of, the Delta Air Lines, Inc. 2007
Performance Compensation Plan (the “2007 Plan”). Capitalized terms that are used
but not defined in the MIP shall have the meaning ascribed to them in the 2007
Plan.
2.    Plan Administration. (a) The Personnel & Compensation Committee of the
Board of Directors (the “Committee”) shall be responsible for the general
administration and interpretation of the MIP and for carrying out its
provisions. The Committee shall have such powers as may be necessary to
discharge its duties hereunder, including, without limitation, the following
powers and duties, but subject to the terms of the MIP:
(i)     authority to construe and interpret the terms of the MIP, and to
determine eligibility, awards and the amount, manner and time of payment of any
awards hereunder;
(ii)     authority to prescribe forms and procedures for purposes of MIP
participation and distribution of awards;
(iii)     authority to adopt rules and regulations and to take such actions as
it deems necessary or desirable for the proper administration of the MIP; and
(iv)    authority at any time prior to a Change in Control to eliminate or
reduce the actual payout to any Participant in the MIP.
(b)     Any rule or decision by the Committee that is not inconsistent with the
provisions of the MIP shall be conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.
(c)    Notwithstanding anything contained in the 2007 Plan to the contrary, the
Committee shall not have the authority to increase the actual payout to any
Participant in the MIP.
3.    Eligibility. All Delta employees worldwide who are officers, managing
directors (grade 13), directors (grade 12), general managers (grade 11), grade
10 or grade 8 (other than employees who participate in a sales incentive plan or
other major functional incentive plan, as may be in effect from time to time)
are eligible to participate in the MIP (“Participants”).
4.    MIP Awards.

    (a)    General. The MIP award (the “MIP Award”) each Participant receives,
if any, will be based on: (i) the Participant’s Target MIP Award, as defined
below; (ii) the level of achievement within each applicable performance measure;
and (iii) the occurrence of a payout for 2015 under the Company’s broad-based
employee profit sharing program (the “Profit Sharing Program”), as described
below. Certain additional requirements will apply to any



1

--------------------------------------------------------------------------------

    

Participant who is employed by the Company as an executive vice president or
more senior officer of the Company (“Executive Officer Participant”), as
discussed in Section 7(b) below.


(b)        Performance Measures. The performance measures used will be one or
more of financial (“Financial Performance”), operational (“Operational
Performance”), revenue (“Revenue Performance”), leadership effectiveness
(“Leadership Effectiveness Performance”) and individual performance (“Individual
Performance”). Achievement under each performance measure may range from below
threshold, at which there is no payout, to the maximum performance level, at
which the payout will be greater than the target level, subject to Section 4(c)
below.


(c)    Interaction with Profit Sharing Program and Individual Performance
Measure. If there is no payout under the Profit Sharing Program for 2015, (i) no
amount will be paid with respect to Financial Performance to any Participant
regardless of whether Delta meets or exceeds that performance measure and (ii)
for general manager (grade 11) Participants and above, the actual MIP Award, if
any, will not exceed such Participant’s Target MIP Award (as defined below). In
addition, if a Participant’s performance under the Individual Performance
Measure (applicable to Participants who are not officers) falls below the “meets
expectations” performance rating, no amount will be paid with respect to
Financial Performance, Operational Performance and/or Revenue Performance to
such Participant regardless of whether Delta meets or exceeds those performance
measures.

    (d)    Target MIP Awards. The Target MIP Award for each Participant will be
expressed as a percentage of the Participant’s Annual Base Salary (the “Target
MIP Award”) as determined by the Committee and will be communicated to
Participants in such manner as the Committee deems appropriate. Subject to
Section 8 below, “Annual Base Salary” means the Participant’s 2015 annual base
salary as in effect on December 31, 2015.
   
5.    Weighting of Performance Measures. Subject to Section 8 below, a
percentage of each Participant’s Target MIP Award is allocated to one or more of
Financial Performance, Operational Performance, Revenue Performance, Leadership
Effectiveness Performance and/or Individual Performance based on the
Participant’s employment level, as follows:

2
                    

--------------------------------------------------------------------------------

    

Performance Measures and Weightings


Employment
Level










 
% of Target MIP Award allocated to
Financial
Performance




 
% of Target MIP Award allocated to
Operational
Performance






% of Target MIP Award Allocated to Revenue Performance




 
% of Target MIP Award allocated to
Leadership Effectiveness
Performance
 
% of Target MIP Award allocated to
Individual
Performance




CEO
50%
25%
25%
0%
0%
President
50%
25%
25%
0%
0%
EVP
50%
25%
25%
0%
0%
CIO and SVP – Supply Chain Management
50%
25%
25%
0%
0%
SVP
50%
25%
15%
10%
0%
VP
50%
25%
15%
10%
0%
Managing Director (Grade 13)
35%
15%
10%
0%
40%
Director (Grade 12)
35%
15%
10%
0%
40%
General Manager (Grade 11)
25%
15%
10%
0%
50%
Grade 10
0%
0%
0%
0%
100%
Grade 8
0%
0%
0%
0%
100%



6.    The Performance Measures—Threshold, Target and Maximum Payout Levels. The
Target MIP Award, and the amounts paid in connection with target levels of
Financial, Operational, Revenue, Leadership Effectiveness, and Individual
Performance, are based on the achievement of the target performance level with
respect to each applicable performance measure (except that Financial
Performance also requires a payout under the Profit Sharing Program for 2015). A
Participant’s actual MIP Award may be greater or less than the target amount
based on whether performance under one or more of the performance measures
applicable to the Participant exceeds or is below target performance, subject to
Section 4(c) above. This is explained in more detail below.
(a)    Financial Performance Measures. The Financial Performance measures for
2015 are based on Delta’s Pre-Tax Income, as defined below. The following table
describes the performance ranges and award payout levels for 2015 Financial
Performance, subject to Section 4(c) above:


 


Threshold




Target




Maximum


% of Target Financial Performance Measure
Paid


50%


100%


200%


Required 2015 Pre-Tax
Income


$5,089 Million


$6,649 Million
$7,360 Million


3
                    

--------------------------------------------------------------------------------

    



Payouts will be straight-line interpolated when Pre-Tax Income results fall
above Threshold and below Target or above Target and below Maximum; provided,
however, for managing director (grade 13), director (grade 12) and general
manager (grade 11) Participants only, if the Percentage Payout under the Profit
Sharing Program for 2015 (as such term is defined therein) meets or exceeds
9.0%, payouts to such Participants based on Financial Performance will not be
less than the Threshold amount regardless of whether the actual performance
results fall below Threshold.
  
    “Pre-Tax Income” will be the amount of Pre-Tax Income, if any, determined
under the Profit Sharing Program for 2015.1 

    (b)    Operational Performance Measures. The Operational Performance
measures for 2015 are based on both Delta and Delta Connection operational
performance, with (i) Delta’s operational performance accounting for 75% of the
measure and (ii) Delta Connection performance accounting for 25% of the measure.
Delta’s Operational Performance is based on the number of times during 2015 that
Delta meets or exceeds its monthly goals under the broad-based employee shared
rewards program (the “Shared Rewards Program”). Delta Connection’s Operational
Performance is based on the number of times during 2015 that the Delta
Connection carriers meet or exceed their monthly operational goals for (x)
completion factor and (y) on-time performance (the “Delta Connection Goals”).
The Delta Connection Goals and the methodology for determining whether these
goals are met are described in Exhibit A hereto. The following table describes
the performance ranges and award payout levels for 2015 Operational Performance,
subject to Section 4(c) above:


 
Below Threshold
Threshold
Target
Maximum
Shared Rewards Program
 
 
 
 
% of Target Payout for this Performance Measure (75% Weighting)
0%
37.50%
75%
150%
Number of monthly Shared Rewards Program goals actually met during 2015
15 or less
16
21
26 or more
Delta Connection Goals
 
 
 
 
% of Target Payout for this Performance Measure (25% Weighting)
0%
12.50%
25%
50%
Number of Delta Connection Goals actually met during 2015
8 or less
9
14
19 or more



Payouts based on the Shared Rewards Program and Delta Connection Goals will be
straight-line interpolated when actual performance results fall above Threshold
and below Target or above Target and below Maximum.




________________________________ 
1 The Profit Sharing Program for 2015 defines “Pre-Tax Income” as follows: for
any calendar year, the Company’s consolidated pre-tax income calculated in
accordance with Generally Accepted Accounting Principles in the United States
and as reported in the Company’s public securities filings but excluding: (a)
all asset write downs related to long term assets, (b) gains or losses with
respect to employee equity securities, (c) gains or losses with respect to
extraordinary, one-time or non-recurring events, and (d) expense accrued with
respect to the profit sharing plan and the MIP.

4
                    

--------------------------------------------------------------------------------

    

(c)    Revenue Performance Measures. The Revenue Performance measures for 2015
will be measured based on the comparison of Delta’s TRASM for the 2015 calendar
year over the 2014 calendar year relative to the Industry Group Average TRASM
for the 2015 calendar year over the 2014 calendar year. The following table
describes the performance ranges and award payout levels for 2015 Revenue
Performance, subject to Section 4(c) above:


 
Threshold
Target
Maximum
% of Target Revenue Performance Measure Paid
50%
100%
200%
Delta’s 2015 TRASM over 2014 TRASM relative to Industry Group Average TRASM for
the same period
2014 TRASM minus 0.50% points
2014 TRASM
2014 TRASM plus 0.50% points or more



Payouts based on Revenue Performance will be straight-line interpolated when
actual performance results fall above Threshold and below Target or above Target
and below Maximum; provided, however, if 2015 Financial Performance equals or
exceeds the Maximum performance level, payouts based on Revenue Performance will
not be less than the Target amount regardless of whether the actual performance
results fall below Target.


“Available Seat Mile” means the consolidated scheduled and non-scheduled total
number of seats available for transporting passengers during a reporting period
multiplied by the total number of miles flown during that period.


“Industry Group” means Alaska Air Group, Inc., American Airlines Group, Inc.,
JetBlue Airways Corporation, Southwest Airlines Co., and United Continental
Holdings, Inc.


“Industry Group Average TRASM” means the aggregate Total Operating Revenue for
all members of the Industry Group divided by the aggregate Available Seat Miles
of all members of the Industry Group.


“Total Operating Revenue” means, for Delta and each member of the Industry
Group, the applicable company’s total operating revenue for a calendar year
based on its regularly prepared and publicly available statements of operations
prepared in accordance with accounting principles generally accepted in the
United States of America; provided, with respect to Delta, Total Operating
Revenue shall exclude the portion of revenue associated with refinery sales to
third parties net of exchange.


In determining the Total Operating Revenue for Delta and each member of the
Industry Group, the Committee shall make such adjustments with respect to any
subject company as is necessary to ensure the results are comparable, including,
without limitation, differences in accounting policies (for example,
non-recurring adjustments to deferred revenue resulting from (i) initial
application of accounting policies; (ii) the application of accounting policies
to materially modified contracts; or (iii) significant accounting estimate
changes associated with mergers, acquisitions, divestitures or fresh start
accounting as a result of emergence from bankruptcy). Without limiting the
generality of the foregoing, the Committee shall (i) make such determinations
based on publicly audited financial statements filed by the subject company with
the U.S. Securities and Exchange Commission and (ii) exclude from any
calculation any item of gain, loss or expense to be extraordinary or unusual in
nature or infrequent in occurrence.

5
                    

--------------------------------------------------------------------------------

    

“TRASM” means Total Operating Revenue divided by Available Seat Miles.


(d)    Leadership Effectiveness Performance Measure. The Leadership
Effectiveness Performance measure (applicable to Participants who are Vice
Presidents or Senior Vice Presidents) for 2015 will be based on an evaluation of
whether a Participant has demonstrated leadership attributes and results during
2015 including, among other things, supporting diversity, providing talent
management, meeting financial budget, improving employee engagement, and being a
role model for the Rules of the Road. The performance ranges and award payout
levels will be determined by the Committee, subject to Section 4(c) above.
 
(e)    Individual Performance Measure. The Individual Performance measure
(applicable to Participants who are not officers) is generally determined by
each Participant’s annual performance evaluation at the end of 2015. The
performance ranges and award payout levels will be determined by the Committee,
subject to Section 4(c) above.


7.    Timing of Award Payments.


(a)    In General. Subject to Sections 7(b) and 8(a) below, any payouts to a
Participant under the MIP for 2015 will be made in cash, as soon as practicable
after (i) the Committee certifies the achievement of the required Financial
Performance, Operational Performance and Revenue Performance results and (ii)
where applicable, Leadership Effectiveness Performance results have been
determined and an annual performance evaluation has been completed, but in no
event later than March 15, 2015, unless it is administratively impracticable to
do so, and such impracticability was unforeseeable at the end of 2015, in which
case such payment shall be made as soon as administratively practicable after
March 15, 2015. Further, unless a payout for 2015 under the Profit Sharing
Program occurs after March 15, 2015, any payout under the 2015 MIP will not be
made prior to a payout for 2015 under the Profit Sharing Program; provided,
however, if it is determined there will be no payout for 2015 under the Profit
Sharing Program, any MIP Awards that are payable based on Operational
Performance, Revenue Performance, Leadership Effectiveness Performance or
Individual Performance will be paid as soon as practicable thereafter, but in no
event later than March 15, 2015, unless it is administratively impracticable to
do so, and such impracticability was unforeseeable at the end of 2015, in which
case such payment shall be made as soon as administratively practicable after
March 15, 2015.


(b)    Executive Officer Participants. Payouts under the MIP to Participants
who, as of December 31, 2015, are Executive Officer Participants (as such term
is defined in Section 4(a) above) will be subject to the following terms and
conditions:


(i)    Payment in Restricted Stock. If there is no payout under the Profit
Sharing Program for 2015, any payout under the MIP to an Executive Officer
Participant will be made in shares of Restricted Stock rather than in cash, with
the number of shares of Restricted Stock being equal to the result of the
following formula (“MIP Restricted Stock”): A ÷ B, where2:


A =    the amount of the payout to the Executive Officer Participant under the
MIP had the payout been made in cash; and


________________________________ 
2 If this formula results in any fractional share, the MIP Restricted Stock will
be rounded up to the next highest ten shares.

6
                    

--------------------------------------------------------------------------------

    

B =    the closing price of a Share on the New York Stock Exchange on the later
of (1) the date that the Committee approves the payouts, if any, to the
Executive Officer Participants under the MIP following the Committee’s
certification of the achievement of the required performance measures as
described in Section 7(a) and (2) the third business day following the date on
which the Company publicly announces its annual financial results if this date
is scheduled in the same month that the Committee approves such payouts, if any.


(ii)    Lapsing of Restrictions; Forfeiture. Until the restrictions imposed by
this Section 7(b)(ii) (the “Restrictions”) have lapsed pursuant to the terms
below, an Executive Officer Participant will not be permitted to sell, exchange,
assign, transfer, pledge or otherwise dispose of the MIP Restricted Stock and
the MIP Restricted Stock will be subject to forfeiture as set forth below.


(A)    The Restrictions shall lapse and be of no further force or effect on the
earlier of the date (1) there is a payout under the Profit Sharing Program
unless, prior to such payout, the Executive Officer Participant incurs a
Disqualifying Termination of Employment or (2) an Executive Officer Participant
incurs a Qualifying Termination of Employment. The MIP Restricted Stock will be
immediately forfeited if, prior to the lapsing of the Restrictions, the
Executive Officer Participant incurs a Disqualifying Termination of Employment.
 
(B)    “Disqualifying Termination of Employment” means an Executive Officer
Participant’s Termination of Employment by the Company for Cause.


(C)“Qualifying Termination of Employment” means an Executive Officer
Participant’s Termination of Employment (1) by the Company without Cause or (2)
due to death or Disability.


(D)    For purposes of this Section 7(b)(ii), if an Executive Officer
Participant incurs a Termination of Employment by reason of (1) a voluntary
resignation (including the Termination of Employment by the Participant if he or
she is employed by an Affiliate at the time the Company sells or otherwise
divests itself of such Affiliate) or (2) Retirement, the Restrictions shall
lapse and be of no further force or effect on the date there is a payout under
the Profit Sharing Program as if such Executive Officer Participant’s employment
had continued through such date.


(E)    For purposes of the MIP, “Retirement” means a Termination of Employment
(other than for Cause or death) either: (1) on or after a Participant’s 62nd
birthday provided that such Participant has completed at least 5 years service
since his or her most recent hire date with the Company (or an Affiliate or
former Affiliate) or (2) on or after a Participant’s 52nd birthday provided that
such Participant has completed at least 10 years service since his or her most
recent hire date with the Company (or an Affiliate or former Affiliate).

7
                    

--------------------------------------------------------------------------------

    

(iii)    Dividends. In the event a cash dividend shall be paid in respect of
Shares at a time the Restrictions on the MIP Restricted Stock have not lapsed,
the Participant shall be eligible to receive the dividend upon the lapse of the
Restrictions. The Restrictions shall apply to any such dividend.
(iv)    2007 Plan; Written Notice. The MIP Restricted Stock will otherwise be
subject to the terms of the 2007 Plan. In the event any Executive Officer
Participant’s MIP Award is converted to MIP Restricted Stock, such Participant
will receive a written notice of such conversion with the details thereof as
soon as practicable after the MIP payment date.


8.    Change in Employment Status.


(a)    Termination of Employment.


(i)    A Termination Event in 2015—General. Except as expressly set forth in
this Section 8, in the event a Participant’s employment with Delta terminates
for any reason prior to the end of the workday on December 31, 2015, such
Participant will be ineligible for any award under the MIP. In other words, if a
Participant is employed according to Company records through the end of the
workday on December 31, 2015, the Participant will be eligible for any award
earned under the MIP for 2015, including, if applicable, MIP Restricted Stock.


(ii)    Termination on or after January 1, 2016. Subject to Section 7(b) above,
a Participant who incurs a Termination of Employment for any reason other than
for Cause on or after January 1, 2016 will remain eligible for any unpaid MIP
Award, which award will be paid according to the terms of Section 7(a) above. A
Participant who is terminated by the Company for Cause on or after January 1,
2016 will forfeit any unpaid MIP Award.


(iii)    Pro Rata MIP Payment.


(A)    Disability or Retirement. This Section 8(a)(iii)(A) applies to any
Participant who incurs a Termination of Employment prior to January 1, 2016 due
to the Participant’s Disability or Retirement (as such term is defined in
Section 7(b)(ii)(E)). Subject to the Participant’s execution of a waiver and
release of claims in a form and manner satisfactory to the Company, such
Participant will be eligible to receive a MIP Award based on an adjusted annual
base salary amount, but otherwise in the same manner, to the same extent and at
the same time as the Participant would have received such MIP Award if such
Participant’s employment had continued through December 31, 2015 (i.e., based on
achievement of applicable performance measures). The most recent annual
performance evaluation prior to the Termination of Employment will generally
apply to the Individual Performance measure, if any, applicable to the
Participant. The Participant’s Annual Base Salary will be the result of the
following formula: X × Y/12, where:


X = the Participant’s annual base salary as in effect as of the date of
Termination of Employment; and

8
                    

--------------------------------------------------------------------------------

    


Y = the number of calendar months the Participant was actively employed by Delta
during 2015 in a MIP-eligible position, rounded up for any partial month.3 


(B)    Termination of Employment Without Cause or Resulting in Benefits under
the Severance Plans. This Section 8(a)(iii)(B) applies to any Participant who
incurs a Termination of Employment prior to January 1, 2016 due to either (1) a
Termination of Employment by the Company without Cause or (2) for any other
reason that entitles such Participant to benefits under the Delta Air Lines,
Inc. 2009 Officer and Director Severance Plan or any other Company-sponsored
severance plan in which a Participant is eligible to participate (the “Severance
Plans”). Subject to the Participant’s execution of a waiver and release of
claims in a form and manner satisfactory to the Company, such Participant will
be eligible to receive a MIP Award based on an adjusted annual base salary
amount, but otherwise in the same manner, to the same extent and at the same
time as the Participant would have received such MIP Award if such Participant’s
employment had continued through December 31, 2015 (i.e., based on achievement
of applicable performance measures). The Participant’s Annual Base Salary will
be determined in accordance with the formula set forth in Section 8(a)(iii)(A)
above.


(C)    Death. This Section 8(a)(iii)(C) applies to any Participant who incurs a
Termination of Employment prior to January 1, 2016 due to the Participant’s
death. The Participant’s estate will be eligible to receive a Pro Rata MIP
Payment made in cash as soon as practicable after a Participant’s Termination of
Employment, but in no event later than 2½ months following the end of the year
in which the Termination of Employment occurs. “Pro Rata MIP Payment” means the
result of the following formula: W × Z/12, where:


W = the Participant’s Target MIP Award; and

Z = the number of calendar months the Participant was actively employed by Delta
during 2015 in a MIP-eligible position, rounded up for any partial month.
    
(b)    Other Changes in Employment Status. The terms of this Section 8(b) shall
apply to circumstances involving new hires, promotions, demotions, transfers or
leaves of absence during 2015. After a Participant’s Target MIP Award is
determined under this Section 8(b), the appropriate weighting of performance
measures will apply to each portion of such Target MIP Award as set forth in
Section 5 above. For partial calendar months, the change in employment status
will be considered effective as of the 1st day of the month in which there is a
change in status; provided, however, in the event that a Participant was (i) on
a Disability leave




________________________________ 
3 For purposes of the MIP, one calendar month is calculated from the date of
measurement to the same or closest numerical date occurring during the following
month. For example, one calendar month from January 31, 2015 will elapse as of
February 28, 2015, two months will elapse on March 31, 2015, and so on.

9
                    

--------------------------------------------------------------------------------

    

of absence for a period of less than one calendar month during 2015 and (ii)
actively at work for at least one full day during such calendar month, the
Participant will be deemed to have been employed in a MIP-eligible position for
the entire calendar month. The end of year annual performance evaluation will
apply to any Individual Performance measure applicable to the Participant unless
the Participant is no longer subject to the such evaluation process after the
change in employment status, in which case the most recent annual performance
evaluation will apply. Any MIP Awards payable under this Section 8(b) will be
paid at the same time and in the same manner as such awards are paid to active
Participants, subject to Section 7(b) above.


(i)    New Hires. With respect to any individual who becomes employed by Delta
as a grade 8 or any more senior MIP-eligible position during 2015 but after
January 1, 2015, such individual will be a Participant in the MIP and will be
eligible to receive an award under the MIP for 2015; provided, that such
Participant’s Annual Base Salary will be the result of the following formula: X
× Y/12, where:


X = the Participant’s annual base salary as of December 31, 2015; and

Y = the number of calendar months the Participant was actively employed by Delta
in a MIP-eligible position during 2015, rounded up for any partial month.


(ii)    Promotions. Participants who are either promoted into a MIP-eligible job
level or promoted into a higher level of MIP participation during 2015 will have
their Target MIP Award calculated based on their annual base salary at each
MIP-eligible job level (measured as of the date immediately prior to the date
the promotion is considered effective for purposes of the MIP, if applicable, as
described in the first paragraph of Section 8(b) above, and as of December 31,
2015) and the number of calendar months they were employed in each such
capacity, multiplied by the relevant total target award percentage applicable to
their position or positions during the relevant period.


(iii)    Demotions. Participants who are either demoted to a position that is
not eligible to participate in the MIP or demoted to a lower level of MIP
participation during 2015 will have their Target MIP Award calculated based on
their annual base salary at each MIP-eligible job level (measured as of the date
immediately prior to the date the demotion is considered effective for purposes
of the MIP, as described in the first paragraph of Section 8(b) above, and, if
applicable, as of December 31, 2015) and the number of calendar months they were
employed in each such capacity, multiplied by the relevant total target award
percentage applicable to their position or positions during the relevant period.


(iv)    Transfers and Leaves of Absence. In the event that during 2015 a
Participant (A) transfers employment from Delta to a Delta subsidiary or
Affiliate that does not participate in the MIP or (B) goes on any type of leave
at any time during 2015, the Participant will have his Target MIP Award
calculated based on his annual base salary (measured as of the date immediately
prior to the date the transfer or leave is considered effective for purposes of
the MIP) and the number of calendar months he was employed in a MIP-eligible
position during 2015, multiplied by the relevant total target award percentage
applicable to his MIP-eligible position.



10
                    

--------------------------------------------------------------------------------

    

(v)    Military Leave. In the event that at any time during 2015 a Participant
is on a Military Leave of Absence, his or her Annual Base Salary shall be equal
to the aggregate annual base salary the Participant received from Delta during
2015 plus any amount of base salary such Participant would have received had he
or she been actively employed by Delta in any corresponding MIP-eligible
position during such leave. “Military Leave of Absence” means a Participant’s
absence from his or her position of employment at any time during 2015 because
of service in the uniformed services, as defined under the Uniformed Services
Employment and Reemployment Rights Act of 1994, as amended (“USERRA”); provided,
that a Participant must provide the Company appropriate evidence that his or her
absence was due to service in the uniformed services and the period of such
service in order to be considered to be on a Military Leave of Absence for
purposes of the MIP. For purposes of the MIP, any Participant who is absent due
to military service (according to Delta’s records) as of December 31, 2015 and
has been on such leave for a cumulative period (during the period he or she has
been employed by Delta) of five years or less, will be presumed to be on a
Military Leave of Absence. Any Participant who is similarly absent due to
military service (based on Delta’s records) and who has been on such leave for a
period of more than five years will not be considered to be on a Military Leave
of Absence until he or she provides appropriate evidence that he or she is
entitled to an exception to the five-year limit on uniformed service as set
forth in USERRA.


9.    Treatment of Payments Under Benefit Plans or Programs. MIP payments, which
for an Executive Officer Participant who receives MIP Restricted Stock means the
amount of the payout to the Executive Officer Participant under the MIP had the
payout been made in cash, will be considered as earnings under any benefit plan
or program sponsored by Delta only to the extent such payments are included as
earnings under the terms of the specific plan or program; provided, however,
that any MIP payment made to an Executive Officer Participant in MIP Restricted
Stock will be considered as earnings only for purposes of the Company’s
restoration payment program, as in effect from time to time. If such payments
are included, unless otherwise provided in such plan or program, participants
will be eligible to contribute amounts paid under the MIP into such plans in the
same manner and to the same extent as their ordinary compensation and any
amounts so contributed will be subject to any applicable Company contributions
and/or matches. Notwithstanding anything to the contrary in this Section 9 and
except as otherwise provided under the terms of any defined contribution plan
sponsored by the Company, any MIP payment received in connection with a
Termination of Employment shall not be considered earnings under any benefit
plan or program sponsored by Delta.
10.    Effective Date. The MIP will become effective as of January 1, 2015;
provided however, if on or before the date the Committee adopts the MIP any
employee who would otherwise have participated in the MIP is informed that his
or her employment will be terminated by the Company without Cause, any severance
such employee is entitled to receive will be calculated based on the 2014
Management Incentive Plan as in effect as of December 31, 2014.
11.    Amendment. Except as otherwise expressly set forth in this Section and
Section 14, the terms of Section 14 of the 2007 Plan shall apply to any
amendment or termination of the MIP. In addition, the terms applicable to any
Participant will be subject in their entirety to the terms of any offer letter
or other document to which the Participant has agreed. The terms of such offer
letter or other document, if contrary to the terms of the MIP, shall govern the
rights of the corresponding Participant.



11
                    

--------------------------------------------------------------------------------

    

12.    Fractions. Any calculation under the MIP that results in a fractional
amount will be rounded up to two decimal points.


13.    Section 409A of the Code. Notwithstanding anything to the contrary in the
MIP, to the extent that any amount paid hereunder in connection with a
Termination of Employment constitutes deferred compensation under Section 409A
of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder (together, “Section 409A”) and is paid to a “specified
employee” as defined in Section 409A, the payment of such amount will be delayed
for six months.


14.    Clawback. Notwithstanding anything to the contrary in the MIP and subject
to further amendment of this Section 14 to the extent required to be in
compliance with any applicable law or regulation or Delta’s internal clawback
policy, as it may be amended from time to time, if the Committee determines that
a vice president or more senior officer level Participant has engaged in fraud
or misconduct that caused, in whole or in part, the need for a required
restatement of Delta’s financial statements filed with the Securities and
Exchange Commission, the Committee will review all incentive compensation
awarded to or earned by such Participant, including, without limitation, any MIP
Award, with respect to fiscal periods materially affected by the restatement and
may recover from the Participant all such incentive compensation to the extent
that the Committee deems appropriate after taking into account the relevant
facts and circumstances. Any recoupment hereunder may be in addition to any
other remedies that may be available to Delta under applicable law, including,
disciplinary action up to
and including termination of employment.
                                                  

12
                    

--------------------------------------------------------------------------------




EXHIBIT A—DELTA CONNECTION GOALS:
Delta Connection’s Operational Performance will be based on the number of times
during 2015 that the group of Delta Connection carriers meets or exceeds its
monthly operational goals for completion factor and on-time arrival performance
(the “Delta Connection Goals”). The monthly Delta Connection Goals are included
on the following table:
 
 
 
 
 
 
Completion Factor
2015 Goal
On-Time Arrival Performance
2015 Goal
Month in 2015
Relative CF
Absolute CF
Relative A14
Absolute A14
January
2nd
97.1%
2nd
81.6%
February
2nd
97.2%
2nd
82.6%
March
2nd
98.0%
2nd
81.8%
April
2nd
98.5%
2nd
83.8%
May
2nd
98.3%
2nd
83.1%
June
2nd
97.4%
2nd
79.6%
July
2nd
97.1%
2nd
79.4%
August
2nd
98.4%
2nd
82.6%
September
2nd
98.9%
2nd
85.7%
October
2nd
98.7%
2nd
84.7%
November
2nd
98.7%
2nd
85.5%
December
2nd
97.1%
2nd
79.2%
Overall
2nd
98.0%
2nd
82.5%



The monthly goal in each performance category may be met by achieving either the
specific numeric target or ranking (with a comparator group ranking of “1” being
the best performance).


A.
The primary source of reported metrics used to calculate performance will be
each Delta Connection carrier’s data which flows into Delta’s data warehouse.



B.
All domestic and international Delta Connection carrier system operations
subject to capacity purchase agreements and/or revenue proration agreements will
be included in the performance measures, including the operations of Chautauqua,
Compass, ExpressJet, GoJet, Endeavor Air, Shuttle America and SkyWest, but
excluding any revenue proration operations with respect to which passenger
reservations are not reflected on Delta’s reservations system (the “Delta
Connection Program”). In the event that a carrier enters or leaves the Delta
Connection Program, that carrier’s operations will be included or excluded from
the performance measures as applicable.



C.
The monthly calculation for completion factor will be as follows:

1.
Add all Delta Connection scheduled system operations for the month.

2.
Add all Delta Connection system completed flights for the month (including
flights canceled by one carrier and covered by another via an extra section,
which also includes flights changed to Delta aircraft).

3.
Divide the result of C.2 by the result of C.1 for a combined Delta Connection
system completion factor.



D.
The monthly calculation for on-time performance will be as follows:

1.
Add all Delta Connection completed system operations for the month.

2.
Add all Delta Connection system on time operations for the month. On time
operations are defined as the number of flights that arrive at the scheduled
destination within 15 minutes of the scheduled arrival time.





--------------------------------------------------------------------------------

    

3.
Divide the result of D.2 by the result of D.1 for a combined Delta Connection
system on-time performance measure.



E.
All calculations will be performed and validated by Delta Connection Operations.

F.
The comparator group for the relative measure shall include the regional
portfolios for Alaska Air Group, Inc., United Continental Holdings, Inc. and
American Airlines Group, Inc. and the data is compiled by a third party selected
by the Company.






14
                    